Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending as of the reply and amendments filed on 8/25/21. 
The amendment to the specification to correct for typographical errors to a compound name is acknowledged and accepted. 
The rejection under 35 USC 112(b) is withdrawn in view of the amendments.
Claims 1-2 and 6-7 were previously rejected under 35 USC 102(a)(1) as being anticipated by Yamanaka. Applicants’ reasons for traversal are summarized and addressed below. 

Applicants have argued as stated in the MPEP 2131, a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Applicants have also referred to MPEP 2112: “[t]o establish inherency, the extrinsic evidence 'must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”1 Applicants have further submitted the Federal Circuit has instructed that when dealing with method claims, the issue is not whether the prior art’s compound if administered to treat a disease would inherently treat that disease, but whether the prior art discloses 2. Applicants have referred to a decision by the Federal Circuit that a method claim for “topically applying a lotion to the skin sunburn” was not inherently anticipated by a prior art teaching of topically applying the lotion to the skin. Applicants have argued as Yamanaka fails to teach the use of quinone derivatives to treat inflammation and chronic pain in a subject suffering from diabetes, Yamanaka fails to teach explicitly or inherently each and every claim limitation as required by claim 1; similarly, as Yamanaka fails to teach the use of the quinone derivatives to enhance DNA base excision repair pathway in a subject suffering from diabetes, Yamanaka fails to teach explicitly or inherently each and every claim limitation as required by claim 6, and the rejection should be withdrawn.

Applicants’ arguments have been fully considered but are not found persuasive. Yamanaka discloses administration of the same compound as recited by the instant claims, APX3330, to a person suffering from diabetes. The instant claims require the step of administering APX3330 to the same patient population, a person suffering from diabetes. Yamanaka’s disclosure of administering the same compound, APX3330, to the same patient population as recited by the instant claims, a person suffering from diabetes, would have necessarily resulted in the same effects as recited by the instant claims, treatment of inflammation and chronic pain, and enhancement of BER pathway. Applicants have referred to MPEP 2131 and MPEP 2112, as well as In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1050-51 (Fed. Cir. 1999), however, with respect to In re Robertson, the prior art did not disclose the same device as claimed. See MPEP 2114: “In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1951 (Fed. Cir. 1999) (The claims were drawn to a disposable diaper having three In re Robertson differs from the present situation because Yamanaka does disclose administering an effective amount of the same compound recited by the instant claims, APX3330, to the same patient population, a subject suffering from diabetes. As stated in MPEP 2112: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As the instant claims require the same step disclosed by Yamanaka, administration of an effective amount of APX3330 to a subject suffering from diabetes, it is uncertain how the result of the method disclosed by Yamanaka would differ from the instant claims, i.e., treatment of inflammation and chronic pain, and enhancement of the BER pathway. Applicants have also cited Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1378-1379 (Fed. Cir. 2005) 2, and that the Federal Circuit held that a method claim for “topically applying a lotion to the skin sunburn” was not inherently anticipated by a prior art teaching of topically applying the lotion to the skin. This situation differs in that Yamanaka does disclose the same active steps as recited by the instant claims, administering an effective amount of APX3330 to a subject suffering from diabetes, while the prior art in the Federal Circuit decision didn’t disclose applying to sunburn skin. It is uncertain how Yamanaka’s method would have provided a different result from the instant 

The rejection of claims 1-10 under 35 USC 103 as being unpatentable over Kelley, WO 2009042542 is withdrawn in consideration of the 1.132 declaration of Dr. Mark Kelley, filed on 8/25/21, and Applicants’ arguments. 

The rejection of claims 1-2 and 6-7 under 35 USC 103 as being unpatentable over Kelley, WO 2012162589 is withdrawn in consideration of the 1.132 declaration of Dr. Mark Kelley, filed on 8/25/21, and Applicants’ arguments. 

The rejection of claims 3-4 and 8-9 under 35 USC 103 as being unpatentable over Kelley, WO 2012162589, in view of Kelley, WO 2009042542 is withdrawn in consideration of the 1.132 declaration of Dr. Mark Kelley, filed on 8/25/21, and Applicants’ arguments. 
 
The nonstatutory double patenting rejections over the claims of USP 9040505; USP 9877936; USP 10154973; appl. 16377442; and appl. 16822466 are withdrawn in consideration of the 1.132 declaration of Dr. Mark Kelley, filed on 8/25/21, and Applicants’ arguments. 
Claims 1-10 were examined. Claims 1-2 and 6-7 are rejected. Claims 3-5 and 8-10 are objected to. 
Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et. al., WP 801949 A1 (publ. 10/22/1997, of previous record). 
The claims are drawn to a method of treating inflammation and chronic pain in a subject suffering from diabetes comprising administering to the subject an effective amount of the APE1/Ref-1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propionic acid, also known as APX3330, which selectively inhibits the amino terminal portion of APE1; and a method of enhancing the DNA base excision repair (BER) pathway in a subject suffering from diabetes comprising administering to the subject an effective amount of the APE1/Ref-1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid, also known as APX3330. 
Yamanaka et. al. discloses a hypoglycemic and diabetes preventing, curing, or ameliorating agent having the quinone structural formula shown below, or a pharmaceutical 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Abstract; p. 3, line 47-p. 4, line 14). Yamanaka further discloses preventing, curing, or ameliorating diabetes comprising administering a pharmacologically effective amount of the quinone derivative shown below, (E)-3-[2-(5,6-dimethoxy-3-methyl-1,4-benzoquinonyl)]-2-nonylpropenoic acid to a person suffering from diabetes (p. 4, lines 15-30; p. 6, Ex. 1, line 25-p. 7, line 28; pp. 8-9, claims 4-5): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. The compound shown above is structurally identical to APX3330 (see Applicants’ Fig. 7A). Yamanaka therefore discloses administering a pharmacologically effective amount of the same compound as recited in the instant claims, APX3330, to the same patient population, a person suffering from diabetes. Regarding “treating inflammation and chronic pain”, “enhancing the DNA base excision repair (BER) pathway”, and “selectively inhibits the amino terminal portion of APE1”, as Yamanaka discloses administration of the same compound to the same patient population as In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Yamanaka as such anticipates the claims. 


Claim Objection
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 


Conclusion
Claims 1-2 and 6-7 are rejected. Claims 3-5 and 8-10 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627